Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/22/2021 has been entered.

Claim Rejections - 35 USC § 112
3.	Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 39  recites the limitation  “ wherein the amount of tricin is measured”. Claim 39 depends on claim 37. Claim 37 does not recite tricin. There is insufficient antecedent basis for this limitation in the claim.

Status of the application
5.	Claims 4, 7,8, 20, 22,23-25, 29-40 are pending in this office action.
Claims 4, 29, 35-37 have been amended.
Claims 9, 12 and 21 have been cancelled. 
Claims 38-40 are new.
Claims 4, 7,8, 20, 22,23-25, 29-40 have been rejected.

Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

7. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9. 	Claims 4, 7-8, 20, 22-24, 29-35, 37, are rejected under 35 U.S.C. 103 as being unpatentable over Kannar et al. US 2010/0285186.

10. 	Regarding claims 4, 20, 31, 33, 37, Kannar et al. discloses that the polyphenols are present in the sugarcane extract ([0012]) and therefore, it is the highly refined sugar products ([0012]) which is in the form of sugar crystal ([0026]) which is washed as sugar massecuite ([0131], [0132]). Kannar et al. discloses a method for the manufacture of sugar products (at least in claim 1 of Kannar et al. e.g. “A process”) having sugar particles (at least in [0022], [0023], [0047]- [0049] and [0052]- [0058]) which removes reducing sugar and polyphenol content. The reduction of reducing sugar at the washing step helps to reduce GI less than 55 ((0137]) with the reducing sugar 0- 0.3 g/l00g and PP content 20-45 and sugar particle is 98.5-99.5 sucrose is (at least in [0039]) to achieve low glycemic Index (GI). The disclosed range amounts of the
ingredients overlap the claimed range amounts of the respective components of the composition showing prima facie case of obviousness.
Kannar et al. has broad disclosure and Kannar et al. discloses that the washing step lowers the PP level and it may still restore the desired final amount of polyphenol ( PP) which may or may not need to supplement PP further (at least in [0072]) and also at least in [0022], [0023], [0056], [0057] and in [0047]-[0049], step d (i) recites will typically involve adding phytochemical to the carrier and therefore, alternative step d (ii) is without adding phytochemical but is made by adjusting, altering and optimizing the processing step). Therefore, the disclosed method of Kannar et al. meets claim 4.
It is to be noted that Kannar et al. is broad disclosure and Kannar et al. discloses that PP can be adjusted ([0131], [0132] and in [0047]-[0049] e.g. step d(i) is adding PP and step d (ii) is without adding phytochemical) and additional phytochemicals (i.e. PP) may not be needed to add because it depends on many factors including manufacturing process, variety of sugarcane as starting material etc. ([0068], [0072]) and [0028], last three lines). Therefore, it is within the skill of one of ordinary skill in the art to optimize the process by selecting the starting material, optimizing processing step to perform controlled washing and measuring the PP content during washing step to have the desired amount of PP of the final product.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of polyphenol in Kannar et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired polyphenol and reducing sugar taste etc. (In re Boesch, 617
F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding the phrase “food grade sugar particles” as claimed in claim 37, it is to be noted that Kannar et al. discloses that the sugar products with different phytochemical level profiles provide food product ([0027], [0049]-[0051]) and is used in different foods, beverages etc. ([0028]) which is, therefore, it would have been obvious that food grade sugar particles have food grade quality.
Regarding the phrase “food grade facility”, it is to be noted that one of ordinary skill in the art would have been motivated to manufacture the disclosed sugar particles in a food grade facility in order to make food grade quality to be appropriate to use as food and is used to combine with other foods as discussed above.  
Regarding the amended claim limitation of “wherein the sugar particles comprise less than 5 mq/kg 2,4- dichlorophenoxyacetic acid, less than 0.05 mg/kg paraquat, less than 0.05 mq/kg ametryn, less than 0.1 mg/kg atrazine, less than 0.02 mg/kg diuron, less than 0.1 mg/kg hexazinone, less than 0.02 ma/kg tebuthiuron and less than 0.03 ma/kg glyphosate” as claimed in claims 4,37,  it is to be noted that these components with the phrase “less than” is interpreted as they can be absent (Zero). Kannar et al. does not mention the presence of the components and therefore, it can be considered that these components can be absent.
(Additionally), as discussed under “response to argument” section below, Kannar is silent about the amounts of pesticide and herbicide which can be interpreted as its absence too in the disclosed Kannar’s method. However, applicants may need to establish that Kannar’s method of making the product which does not result with the minimal/no pesticide or herbicide, however, meets disclosed amounts of reducing sugar and sucrose which meets claimed range amount of the final product. At this point, Kannar is silent about the amounts of pesticide and herbicide which can be interpreted as its absence too in the disclosed Kannar’s method.

11.	 Regarding claim 7, 8, claim 7 is interpreted as follows:
Claim 7 depends on claim 4. Claim 4 recites “washing massecuite to produce sugar particles”. Claim 4 also recites, “Wherein the sugar particles comprise 20mg/100g to about 45 mg /100 gm polyphenols’. Claim 7 recites, “Massecuite comprises 200-400 mg/100 g polyphenols”. Therefore, the amount of polyphenol as claimed in claim 7 is the polyphenol present prior to washing of Massecuite.
It is to be noted that even if the amount of polyphenols in the massecuite is not explicitly disclosed by Kannar et al., However, as the process of Kannar et al. is similar and the resulting polyphenol content is similar, it is considered that Kannar et al. uses the method using similar ‘massecuite’ with an inherent range amount of PP containing massecuite (as is also evidenced by applicants own specification (at least in Table 4, [0119]).
It is also to be noted that, Kannar et al. discloses that NIR system can evaluate the polyphenol content of the sugarcane or sugar ([0123], [(0142]). It is known that bulk sugar crystal is centrifugally collected after molasses ([0006]) and, therefore, it is within the skill of one of ordinary skill in the art to evaluate the amount of polyphenol present in the massecuite prior to washing step in order to have desired residual polyphenol after washing step.
It is also to be noted that CE stands for catechin equivalents ([0040]) and therefore, it represents the mg polyphenol present. This is also evidenced by applicants own specification ([0020]). Therefore, it is within the skill of one of ordinary skill in the art to evaluate the amounts of polyphenol from the disclosed method of measuring polyphenol NIR ([0122], [0123]) to measure the PP of the massecuite prior to washing step and after washing step using the methods using Folin-Chicalteu method and by comparing with standard curve generated by Catechin as standard sample ([0142)).

12. 	Regarding claim 8, the amount of polyphenols removed from the massecuite during the wash is considered to be within the scope of claim 8 as an inevitable result of performing the process of Kannar et al. (at least in [0052]- [0058)).
It is also to be noted that as the process of Kannar et al. is similar and the resulting polyphenol content is similar, it is considered that Kannar et al. uses the method using similar ‘massecuite’ with an inherent range amount of PP containing massecuite (as is also evidenced by applicants own specification ( at least in Table 4, [0119]) which will restore the disclosed range amount of 25-40 mg PP/100 gm losing 165-380 mg CE/IOOgm as claimed in claim 8.
It is within the skill of one of ordinary skill in the art to evaluate the amounts of polyphenol from the disclosed method of measuring polyphenol NIR ([0122], [0123]) to measure the PP of the massecuite prior to washing step and after washing step using the methods using Folin-Chicalteu method and by comparing with standard curve generated by Catechin as standard sample ([0142]).

14. 	Regarding claim 22, Kannar et al. discloses that the polyphenols include apigenin ([0068)).

15. 	Regarding claim 23, the disclosed low glycaemic Index (GI) value less than 55 ([0130], [0137]). Therefore, the prior art value of 50 is the one point within the claimed range value which meets claim 23.

16. 	Regarding claim 24, the disclosed low moisture 0.37 as disclosed by Kannar et al. (in Fig 33) is the one point, which is within the claimed range value, which anticipates claim 24.

17. 	Regarding claim 29, however, Kannar et al. is silent about the specific claim limitation of “wherein a first proportion of the polyphenols are entrained within the sucrose crystals and a second proportion of the polyphenols is distributed on the surfaces of the sucrose crystals’.
This claim limitation can be interpreted, as after washing, the retained amount of polyphenol will be mostly “entrained within the sugar crystals”. After washing the part of the polyphenols on the surface will be washed out. As because, Claim 4 now says
that no polyphenols are added and claim 29 depends on claim 4, therefore, it is to be noted that the second portion on the surface is addressed as follows:
It is to be noted that the washing reduces the total amount of polyphenols on the surface. Therefore, it is within the skill of one of ordinary skill in the art to optimize the washing step wityh controlled washing so that the amount of polyphenol to be remained on the surface of the sugar crystal.

18. 	Regarding claims 29, 30, Kannar et al. also discloses that the polyphenols are present in the sugarcane extract ([0012]) and therefore, it is the highly refined sugar
products ([0012]) which is in the form of sugar crystal ([0026]) and the polyphenol is present in an amount of 20-45 mg CE/ l00g ([0039]) after the washing of the sugar massecuite ([0131]-[0132]). 
However, Kannar et al. is silent about the specific claim limitation of “wherein a first proportion of the polyphenols are entrained within the sucrose crystals and a second proportion of the polyphenols is distributed on the surfaces of the sucrose crystals’.
This claim limitation can be interpreted, as after washing, the retained amount of polyphenol will be mostly “entrained within the sugar crystals”. After washing the part of the polyphenols on the surface will be washed out.
As discussed, it is to be noted that the washing reduces the total amount of polyphenols on the surface. Therefore, it is within the skill of one of ordinary skill in the
art to optimize the washing step with controlled washing so that the desired amount of polyphenol to be remained on the surface of the sugar crystal.
Therefore, it is considered as Result Effective Variable.
Absent showing of unexpected results, the specific amount of 25% to 30% polyphenol entrained within the sucrose crystals with respect to total polyphenol content of the sugar particles is not considered to confer patentability to the claim 30. As the color of the sugar crystal, Gl value, are that can be modified, among others, by optimizing the washing step with controlled washing so that the desired amount of polyphenol will be remained on the surface of the sugar crystal.
Therefore, the precise percent amount on the surface polyphenol content and the percent amount within the sugar crystal with respect to total polyphenol would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of surface polyphenol in Kannar et al.to amounts, including that presently claimed, in order to obtain the desired effect e.g. color and desired degree of reduced GI value etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

19. 	Regarding claim 32, Kannar et al. discloses sugarcane sugar can be starting material ([0039]). It is known that sucrose is made with 50% glucose and 50% fructose. Therefore, it is 1:1 ratio.

20.	 Regarding claim 34, it is to be noted that claim 34 depends on claim 4 and therefore, as discussed above for claim 4, if outside addition of polyphenol is not needed, then there is no need to send it to refinery which is also understood from the disclosure by Kannar et al. who disclosed that and as discussed above, “may or may not be necessary to add extra phytochemical ([0072]) and if necessary, when less than the desired amount of Polyphenol retained after wash, it is needed to send to facility which includes refinery (i.e. molasses extraction facility) (at least in [(0133]).

21.	 Regarding claim 35, claim 35 has 112 issue as described above. However, Kannar et al. has broad disclosure. Kannar et al. also discloses that the polyphenols are present in the sugarcane extract ([0012]) and therefore, it is the highly refined sugar products ([0012]) which is in the form of sugar crystal ([0026]) and the polyphenol is present in an amount of 20-45 mg CE/ l00g ([0039]) after the washing of the sugar massecuite ((0131 ]-[0132]). However, Kannar et al. also discloses that the washing method may reduce some polyphenol.
As discussed, it is to be noted that the washing reduces the total amount of polyphenols on the surface. Therefore, it is within the skill of one of ordinary skill in the art to optimize the washing step with controlled washing so that the desired amount of polyphenol to be remained on the surface of the sugar crystal.
Therefore, claim 35 is considered as Result Effective Variable.
Absent showing of unexpected results, the specific amount of 50% to 90% of the polyphenols on the outside and 5% to 50% of the polyphenols entrained within the sucrose crystals with respect to total polyphenol content of the sugar particles is not considered to confer patentability to the claim 35. As the color of the sugar crystal, Gl value, are that can be modified, among others, by optimizing the washing step with controlled washing so that the desired amount of polyphenol will be remained on the surface of the sugar crystal.
Therefore, the precise percent amount on the surface polyphenol content and the percent amount within the sugar crystal with respect to total polyphenol would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the proportionate amounts of polyphenols present in the inside and outside of the sugar crystals in Kannar et al.to amounts, including that presently claimed, in order to obtain the desired effect e.g. color and desired degree of reduced GI value etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

22. 	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kannar et al. US 2010/0285186 as applied to claim 4 and further in view of Morano et al. USPN 5549757.

23. 	Regarding claim 25, Kannar et al. discloses the moisture content is 0.37% (Fig 33).
Kannar et al. also discloses that the flowability and hygroscopicity is largely controlled by moisture content and is made in such a way so that it is not changed ([0138)]).

Kannar et al. is however, silent about the claimed amount of moisture 0.2% w/w.
However, it is to be noted that if we consider the disclosure by Kammer et al., Kammer et al. discloses that flowability and hygroscopicity is largely controlled by moisture content and such product may restore the quality even at 0.37% moisture (Fig 33 and [0138] of Kammer et al.). Therefore, it is interpreted as such product restores its flowability characteristics even at lower moisture limit of up to 0.37% moisture content. Morano et al. discloses that the product sucrose crystal (at least in col 3 line 11) can be made free-flowing dry product having low moisture content including about 0.04% which is most commonly used by consumers and industry (at least in col 3 lines 50-52, col 13 lines 18-20,42-43) and moisture content of such products can vary e.g. up to 0.28% also (at least in col 13 lines! 8-20 and col 13 lines 42-43) in order to have preferred moisture content product.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the sugar crystal of Kannar et al. to make desired very low amount of moisture content as desired by the consumer in order to have most commonly used consumer and industry ( col 3 lines 50-53).
Additionally, it is to be noted that the disclosed 0.37% moisture and claimed 0.2% moisture both represent very low moisture amounts in the product in order to have dry free-flowing product. Therefore, in this instance, we may consider Ti case law.
The only deficiency of Kannar is that Kannar et al. disclose the use of 0.37% moisture, while the present claims require 0.2%.
It is apparent, however, that the instantly claimed amount of 0.2% moisture and that taught by Kannar et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable’ or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties’.
In light of the case law cited above and given that there is only a “slight” difference between the amount of 0.37% disclosed by Kannar et al. and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of 0.2% moisture disclosed in the present claims is but an obvious variant of the amounts disclosed in Kannar et al, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
(Additionally), it is also to be noted that for claim 25, it is considered as Result Effective Variable.
Absent showing of unexpected results, the specific amount of moisture content is not considered to confer patentability to the claims. As the moisture content is variable that can be modified, among others, by adjusting the amount of final drying (for claim 25), and the environment to store the product (for claim 27) the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of moisture content in Kannar et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired amount of moisture content etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

24. 	Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Kannar et al. US 2010/0285186 as applied to claim 4 and further as evidenced by NPL “sugarcane mineral”.

25. 	Regarding claim 36, Kannar et al. discloses the amounts of all the ingredients (at least in [0039], [0041]) except iron and phosphate as claimed in claim 36. It is evidenced by NPL sugarcane mineral that sugarcane includes iron (at least in pages 1, 2). It is to be noted that claim 36 has 112 issue and discussed above. It is also to be
noted that it is evidenced by the applicants’ specification that sugar particles can be from sugar cane (in PGPUB, [0011], [0032]). Therefore, it is the components which will be originally be present in raw sugar isolated from sugar cane. However, the amounts of some of them after processing e.g. iron, phosphate, sulfate, chlorine etc. are not disclosed by the prior arts of record. However, it is to be noted that it is within the skill of one of ordinary skill in the art to evaluate the loss of these ingredients during washing and to select the raw material having desired high amount accordingly, so that it will have restored the desired amount including claimed amount of claim 36.
Therefore, it can be addressed using Result Effective Variable logic to achieve the desired mineral composition.
As discussed, it is to be noted that it is within the skill of one of ordinary skill in the art to optimize washing step to retain desired amounts the raw materials, so that it will have restored the desired amount including claimed amount of claim 36.
Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the proportionate amounts of raw materials to be restored in the sugar crystals in Kannar et al.to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired nutritional effect and desired degree of reduced G l value etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

26.	Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kannar et al. US 2010/0285186 as applied to claims 4, 37 and further in view of Kannar et al. US 2015/0201660.

27.	Regarding claims 38-40, Kannar et al. ‘186 discloses the measurement at near-infra red spectroscopy (at least in [0030]).
However, Kannar et al. ‘186 is specifically silent about polyphenol concentration in sugar particles is measured by measuring the amount of tricin in such product.
Kannar et al. ‘660 discloses that polyphenol level is analyzed by measuring tricin and color concentration [A420] (at least in [0067], [0152]) which can be measured spectroscopy.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Kannar et al. ‘186 ([0030]) by including the teaching of Kannar et al. ‘660 to consider the measurement of tricin at A 420 which determines the polyphenol level is analyzed by measuring tricin and color concentration [A420] (at least in [0067], [0152])


Response to arguments
28.	Applicants arguments and amendments have been considered. However, they cannot overcome the rejections of record. The reasons are discussed below:
(A) 	Applicants arguments on pages 11-14 are summarized below:
Applicants argued that
 (a) The product of massecuite washes are not food grade in industry practice. The product made by the claimed method contains minimal/no pesticides 
(b) Kannar’s method supplements polyphenol ([0130]- [0133[) and there is no teaching that a truncated massecuite wash targeting retention of sufficient polyphenols for a low GI sugar could result in a food grade sugar
(c) Claimed process is direct preparation of a food grade sugar from a massecuite wash merit which retains sufficient polyphenol, removes sufficient reducing sugar and removes sufficient pesticides and herbicides from the sugar
(d) Claimed method avoids many steps including 3 centrifugal steps used for conventional process
(e ) Applicants arguments in relation to Kannar et al. on page 15 have been considered and the arguments are similar as above, therefore, will be addressed together.  
In response to (a) –(e), it is to be noted that in order to establish the unexpected result as mentioned above (which includes page 12 in Remarks), the examiner acknowledges the arguments in this respect. 
However, the arguments are insufficient to overcome the above rejection because 
(i) Applicants’ have not compared the claimed invention to the teachings of the closest prior art reference e.g., Kannar et al. Kannar et al. is a broad disclosure. In this instance, Kannar et al. discloses both the embodiments e.g. adding additional polyphenol to adjust polyphenol and also without adding polyphenol. It has been mentioned in the office action that Kannar’s method discloses the reduction of reducing sugar at the washing step helps to reduce GI less than 55 ([0137]) with the reducing sugar 0- 0.3 g/l00g and PP content 20-45 and sugar particle is 98.5-99.5 sucrose is (at least in [0039]) to achieve low glycemic Index (GI) and the range amount of the ingredients overlap the claimed range amounts of the respective components of the composition showing prima facie case of obviousness.
Therefore, applicants need to establish that Kannar’s method of making the product which does not result with the minimal/no pesticide or herbicide, however, meets disclosed amounts of reducing sugar and sucrose which meets claimed range amount of the final product. At this point, Kannar is silent about the amounts of pesticide and herbicide which can be interpreted as its absence too in the disclosed Kannar’s method. 
(ii), Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. More importantly, the evidence of unexpected results should commensurate with the scope of the claims and it must be clear and convincing. In re Lohr 137 USPQ 548. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and
lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02.
Regarding the end amount of the contents of polyphenol, reducing sugar, examiner also used result effective variable case law because, e.g. the amounts of retained polyphenol etc. depends on many factors including starting material, how much polyphenol are washed etc. and discussed in the office action. 
Regarding the multi-step method required in a conventional process (in Remarks, first paragraph, page 13), and also regarding the allegations that “Traditional sugar cane processing involves at least 8 pieces of equipments’ as alleged on page 11 last paragraph, and “it involves steps beyond those required of the claimed invention” and “ measurement of polyphenol content” and “optimization” as alleged on page 15,  it is to be noted that these are not claimed in the amended independent claim 4. The present amended claim 4 is broad with respect to method step. Therefore, “comprising” open ended transitional phrase can include more steps also.
29.	Applicants are, therefore, advised to consider more possible amendments of independent claim supported by the specification and/or in combination with affidavit to establish unexpected result in order to overcome the rejections of record. 

Conclusion
30.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792